SPEAR, J.,
dissenting. I respectfully disagree with the majority. I believe that the trial court abused its discretion in issuing only a reprimand in this case.
The defendant was convicted of bank fraud, a crime that carries a penalty of up to thirty years imprisonment. Moreover, the facts underlying his conviction indicate moral unfitness for the practice of law. The defendant reviewed and signed forms required by the United States Department of Housing and Urban Development, certifying that the information contained therein was true and correct. He admitted that he knew that material information on the forms was false and that he signed such forms on at least fifteen separate occasions.
Further support for a reversal in this case is found in our current Rules of Professional Conduct. Offenses involving dishonesty, such as the one of which the defendant was convicted, have been long recognized as bearing directly on a lawyer’s fitness to practice law. See, e.g., Rules of Professional Conduct 8.41 and comment thereto; Statewide Grievance Committee v. *485Shluger, 230 Conn. 668, 680-81, 646 A.2d 781 (1994); In re Peck, 88 Conn. 447, 450-51, 91 A. 274 (1914). “Many kinds of illegal conduct reflect adversely on fitness to practice law, such as offenses involving fraud .... Although a lawyer is personally answerable to the entire criminal law, a lawyer should be professionally answerable only for offenses that indicate lack of those characteristics relevant to law practice. Offenses involving . . . dishonesty . . . are in that category. A pattern of repeated offenses, even ones of minor significance when considered separately, can indicate indifference to legal obligation.” Comment, Rules of Professional Conduct 8.4.
Moreover, Standard 5.11 of the American Bar Association Standards for Imposing Lawyer Sanctions states that disbarment is the generally accepted sanction where “a lawyer engages in serious criminal conduct a necessary element of which includes . . . misrepresentation [or] fraud ... or [where] a lawyer engages in any other intentional conduct involving dishonesty, fraud, deceit or misrepresentation that seriously adversely reflects on the lawyer’s fitness to practice.” “In imposing final discipline in such cases, most courts impose disbarment on lawyers who are convicted of serious felonies.” Id., commentary, p. 36.
I incorporate the reasoning and analysis of my dissent in Grievance Committee v. Spirer, 46 Conn. App. 450, 467-71, 699 A.2d 1047 (1997), in concluding that the trial court abused its discretion in imposing a reprimand. Because the plaintiff sought only a period of suspension, and not disbarment, I would remand the case to the trial court; for the imposition of an appropriate period of suspension.

 See footnote 10 of the majority opinion.